 


114 HJ 87 RH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Department of Labor relating to “Interpretation of the Advice Exemption in Section 203(c) of the Labor-Management Reporting and Disclosure Act”.
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 575 
114th CONGRESS 
2d Session 
H. J. RES. 87 
[Report No. 114–739] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2016 
Mr. Byrne (for himself, Mr. Kline, Mr. Roe of Tennessee, Mr. Wilson of South Carolina, Ms. Foxx, Mr. Hunter, Mr. Thompson of Pennsylvania, Mr. Walberg, Mr. Guthrie, Mr. Messer, Mr. Brat, Mr. Carter of Georgia, Mr. Allen, Mr. Rogers of Alabama, Mr. Chaffetz, Mr. Duncan of South Carolina, Mr. Gosar, Mrs. Roby, Mrs. Walorski, and Mr. Palmer) introduced the following joint resolution; which was referred to the Committee on Education and the Workforce 
 

September 12, 2016
Additional sponsors: Mr. Grothman, Mr. Collins of Georgia, Mr. Russell, Mr. Womack, Mr. Yoder, Mr. Hensarling, Mrs. Black, Mr. Huelskamp, Mr. Huizenga of Michigan, Mr. Pittenger, Ms. Jenkins of Kansas, Mr. McClintock, Mr. Westerman, Mr. Cramer, Mr. Aderholt, Mr. Franks of Arizona, Mr. Rouzer, Mr. Smith of Texas, Mr. Heck of Nevada, Mr. Salmon, Mr. Luetkemeyer, Mr. Knight, Mr. Jody B. Hice of Georgia, Mr. Brooks of Alabama, Mr. Rokita, Ms. Stefanik, Mr. Gohmert, Mr. Mica, Mr. Weber of Texas, Mr. Bishop of Utah, Mr. Jolly, and Mr. Ross

 
September 12, 2016 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
JOINT RESOLUTION 
Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Department of Labor relating to Interpretation of the Advice Exemption in Section 203(c) of the Labor-Management Reporting and Disclosure Act. 
 
 
That Congress disapproves the rule submitted by the Department of Labor relating to Interpretation of the Advice Exemption in Section 203(c) of the Labor-Management Reporting and Disclosure Act (81 Fed. Reg. 15923 (March 24, 2016)), and such rule shall have no force or effect.    September 12, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 